         Case 1:20-cv-04145-MKV Document 1 Filed 05/29/20 Page 1 of 23




IN THE UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 Fahmia, Inc., individually and on behalf of all others
 similarly situated,

                Plaintiff,
        v.                                                 20-cv-4145

                                                             COMPLAINT
 MUFG AMERICAS HOLDING CO.; MUFG UNION
 BANK, N.A.; and DOES 1 through 100, inclusive,
                Defendants.




       Plaintiff Fahmia, Inc. (“Plaintiff” or “Fahmia”), brings this Class Action Complaint and Demand

for Jury Trial against Defendants MUFG Americas Holding Co. and MUFG Union Bank, N.A.

(collectively, “Union Bank”), together with Does 1 through 100, inclusive (“Defendants”), seeking

compensation from Defendants, who refuse to comply with the CARES Act that requires them to pay

out of the compensation it received for processing PPP loans, for services Plaintiff and a large number of

other agents rendered on behalf of recipients of Small Business Administration (“SBA”) emergency

loans. Plaintiff alleges as follows upon personal knowledge as to themselves and their own acts and

experiences, and, as to all other matters, upon information and belief.




CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
            Case 1:20-cv-04145-MKV Document 1 Filed 05/29/20 Page 2 of 23



                                      NATURE OF THE ACTION

       1.       In response to the shut-down of virtually every business across all non-essential

industries due to COVID-19, the federal government has raced over the past few months to ease the

impact of the shut-down on the U.S. economy. In order to keep afloat small businesses, and to

encourage those businesses to avoid massive worker layoffs and furloughs further damaging the

economy, Congress decided to create an economic relief program to distribute money to small

businesses.

       2.       In order to distribute the money swiftly to small businesses, Congress decided to utilize

the nation’s financial institutions to take applications and distribute the funds that would be fully

guaranteed by the federal government. However, in order to avoid delay, Congress decided that the

financial institutions would not be required to verify the accuracy of the applications. Instead, the

burden to provide accurate information was put directly and solely on the small businesses submitting

applications.

       3.       The applications would need to be simple and the amount of the economic relief would

be based on historical payroll information with specific limitations. However, as the lenders would not

be verifying the information, there would need to be a number of representations and certifications, and

specific warnings because that failure to provide true and accurate information could subject the small

business owner to five years in prison and a $250,000 fine.

       4.       In order for these small businesses to be able to make timely, truthful and accurate

applications, Congress understood that small businesses would need assistance from the nation’s

professional accountants, tax preparers, financial advisors, attorneys, and other such agents normally

relied upon by small businesses.




                                                     -1-
COMPLAINT AND DEMAND FOR JURY TRIAL
            Case 1:20-cv-04145-MKV Document 1 Filed 05/29/20 Page 3 of 23



       5.       On March 27, 2020, Congress passed the SBA’s Paycheck Protection Program (“PPP”)

which initially authorized up to $349 billion in forgivable loans to small businesses to cover payroll and

other expenses (PPP I). After the initial funds quickly dried up, Congress added $310 billion additional

dollars to the program (PPP II).

       6.       The PPP was designed to be fast and straightforward, allowing business to apply through

SBA-approved lenders and await approval. Once approved, lenders would be compensated in the form

of a generous origination fee paid by the federal government, with the requirement that the lender would

be responsible for paying the fee owed to the loan applicant’s agent (e.g., attorney or accountant).

However, the PPP did not require nor layout any specific form or process to be followed between the

lender and the agent for the agent to qualify to receive their portion of the compensation. Any such

requirement would lead to delays as the lender and agent negotiated and entered into an agreement. This

kind of delay is exactly the type that would cause unacceptable devastating results for the borrowers.

Not only would this potentially cause a dangerous delay in the lending, it created the unacceptable

incentive for the lenders to prioritize applications without agent fees over those with agent fees. It was

antithetical to the whole purpose of the PPP to allow conflict over fees between the agent and the lender

to slow down or eliminate funds that were vital for both the small business owner AND the employees

and consumers that relied on the small business for income.

       7.       Both the lender and the agents were specifically forbidden by the PPP from charging the

small business borrower any amounts for the loan or the assistance in preparing the application for the

loan. The amount of the total compensation and the allocation between the lender and the agents

assisting the borrowers in preparing the application was specifically set out in the PPP. For the majority

of loans (those under $350,000), the lender would receive an amount equal to 5% of the loan as

compensation, and if the borrower used an agent such as a CPA or accountant, the lender was to pay an



                                                    -2-
COMPLAINT AND DEMAND FOR JURY TRIAL
               Case 1:20-cv-04145-MKV Document 1 Filed 05/29/20 Page 4 of 23



amount equal to 1% of the loan amount to the agent. In other words, compensation from the federal

government to the lender and the borrower’s agent was allocated as 80% to the lender and 20% to the

CPA or attorney assisting the small business borrower.

          8.       Defendants operate a full-service bank with approximately 400 branches in California,

Washington, and Oregon. As of March 31, 2019, Union Bank reported approximately $133.4 billion in

assets.

          9.       However, Defendants apparently decided that they do not need to complete the final step

of the process and based on information and belief have refused to pay the agents who assisted PPP loan

recipients with their applications. This practice seemed to be a deliberate scheme from the beginning as

even though they were required to pay agents that assisted in the application process, Defendants did not

set up a structure or ask any questions to determine whether borrowers utilized an agent in completing

applications. It appears that this scheme was to claim ignorance of the existence of the agent as an

excuse not to pay the agent its share of the compensation. This refusal is harming accountants,

attorneys, and other agents who dropped everything (in the midst of tax season) to assist their customers

in filling out these vital loan applications correctly and in compliance with the PPP, and who were

specifically only allowed to be paid for these services out of the compensation paid to the lender. The

Defendants’ failure to pay agents is in blatant violation of PPP regulations stating that agent fees “will

be paid by the lender out of the fees the lender receives from SBA.”

          10.      These agents, including Plaintiff, have no other recourse for collecting fees for assisting

borrowers on PPP loan applications because the PPP regulations delegate the responsibility for paying

agents to the lenders alone. And yet, Defendants have disregarded the regulations and refused to pay

agents who assisted small businesses in receiving PPP funds.




                                                        -3-
COMPLAINT AND DEMAND FOR JURY TRIAL
          Case 1:20-cv-04145-MKV Document 1 Filed 05/29/20 Page 5 of 23



       11.      Plaintiff has been harmed by Defendants’ practice. As a CPA firm that does payroll and

other small business support functions, Plaintiff assisted small business clients who submitted an

application to Defendants and was then funded through the PPP program. Based on information and

belief, Defendants have received the 5% compensation related to this loan based upon the amount of the

loan, but have not paid Plaintiff its 1% agent fee related to the loan.

       12.      As a result of Defendants’ acts and omissions, Plaintiff and a large number of others like

it have been deprived of payment for their critical work in supporting their clients’ PPP loan

applications. As such, Plaintiff brings this Class Action Complaint and Demand for Jury Trial in order

to vindicate their rights and those of agents everywhere who are similarly situated, and to force

Defendants to account for their blatant violation of the PPP and to pay agents their portion of the

compensation.

                                                 PARTIES

       13.      Plaintiff Fahmia, Inc. is a Certified Public Accounting (“CPA”) firm with its principal

place of business located in Torrance, California.

       14.      Defendant MUFG Americas Holding Co. is incorporated in the State of Delaware and

headquartered in New York, New York.

       15.      Defendant MUFG Union Bank, N.A. is a national banking association chartered under

the law of the United States and headquartered in New York, New York. MUFG Union Bank has

branches in California, Washington, and Oregon that do business under the brand name “Union Bank.”

       16.      In this Complaint, references made to any act of any Defendants shall be deemed to mean

that officers, directors, agents, employees, or representatives of the Defendants named in this lawsuit

committed or authorized such acts, or failed and/or omitted to adequately supervise or properly control




                                                     -4-
COMPLAINT AND DEMAND FOR JURY TRIAL
          Case 1:20-cv-04145-MKV Document 1 Filed 05/29/20 Page 6 of 23



or direct their employees while engaged in the management, direction, operation or control of the affairs

of the Defendants and did so while acting within the scope of their employment or agency.

       17.     Plaintiff is unaware of the names, identities or capacities of the Defendants sued as Doe

Defendants 1 through 100, but is informed and believes and thereon alleges that such fictitiously-named

defendants are responsible in some manner for the damages and unfair business practices and violation

of rights as described herein. Plaintiff will amend this Complaint to state the true names, identities, or

capacities of such fictitiously-named Defendants when ascertained.

                                     JURISDICTION AND VENUE

       18.     This Court has subject matter jurisdiction over this action under the Class Action Fairness

Act, 28 U.S.C. § 1332(d), because, as to the proposed Class and Subclasses, (a) at least one member of

the proposed Class, which consists of at least 100 members, is a citizen of a different state than

Defendants; (b) the claims of the proposed Class Members exceed $5,000,000 in the aggregate,

exclusive of interest and costs, and (c) none of the exceptions under that subsection apply to this action.

       19.     Personal jurisdiction over Defendants is proper because Defendants transact business in

the State of New York, and a substantial number of the events giving rise to the claims alleged herein

took place in New York.

       20.     This Court has jurisdiction to grant declaratory relief under 28 U.S.C. § 2201 because an

actual controversy exists between the parties as to their respective rights and obligations under 85 Fed.

Reg. 20816 § (4)(c) (hereinafter, the “PPP regulations”).

       21.     Venue is proper in this judicial District pursuant to 28 U.S.C. § 1391(b)(2) because a

substantial part of the events, acts or omissions giving rise to the claim occurred in this judicial District,

including work performed by Plaintiff on behalf of business clients within this District. Further,

Defendants are headquartered in this judicial District.



                                                      -5-
COMPLAINT AND DEMAND FOR JURY TRIAL
              Case 1:20-cv-04145-MKV Document 1 Filed 05/29/20 Page 7 of 23



                                        FACTUAL BACKGROUND

          22.     The spread of COVID-19 was declared a pandemic by the World Health Organization

(“WHO”) on March 11, 2020.

          23.     On March 13, 2020, President Donald Trump issued the Coronavirus Disease 2019

(COVID-19) Emergency Declaration, which declared that the pandemic was of “sufficient severity and

magnitude to warrant an emergency declaration for all states, territories and the District of Columbia.”

          24.     The Federal Government expressly recognized that with the COVID-19 emergency,

“many small businesses nationwide are experiencing economic hardship as a direct result of the Federal,

State and local public health measures that are being taken to minimize the public’s exposure to the
          1
virus.”

          25.     The economic fallout from COVID-19, and the national response to it, was immediate

and enormous. As “stay at home” issues were ordered by states across the nation, countless businesses

were forced by law to overhaul their business models, scale back their business dramatically, or shutter–

either temporarily or permanently. Business were further harmed as the public began to avoid all public

spaces. Furloughs and layoffs were rampant in the private sector.

          26.     On March 25, 2020, in response to the economic damage caused by the COVID-19 crisis

and to overwhelming public pressure, the U.S. Senate passed the Coronavirus Aid, Relief, and

Economic Security Act, or the CARES Act. The CARES Act was passed by the House of

Representatives the following day and signed into law by President Trump on March 27, 2020.

Amounting to approximately $2 trillion, the CARES Act was the single-largest economic stimulus bill

in American history.




1
        See Business Loan Program Temporary Changes; Paycheck Protection Program, 13 CFR Part 120, Interim Final
Rule (“SBA PPP Final Rule”).

                                                       -6-
COMPLAINT AND DEMAND FOR JURY TRIAL
             Case 1:20-cv-04145-MKV Document 1 Filed 05/29/20 Page 8 of 23



           27.     Critically, the CARES Act created a $659 billion loan program for business with fewer

than five hundred employees, called the “Paycheck Protection Program” (“PPP”). 2 The goal of the PPP

was to provide American small businesses with eight weeks of cash-flow assistance, with a certain

percentage forgivable if utilized to retain employees and fund payrolls. The loans are fully federally

guaranteed and administered by the Small Business Administration (“SBA”). 3

           28.     Basically, PPP loans operate more like grants if the recipient follows certain rules,

including that at least 75 percent of the loan goes toward payroll. 4 Businesses that follow the rules are

permitted to submit a request to their SBA lender for total forgiveness. Otherwise, the loan matures in

two years and carries a one percent interest rate. 5

           29.     The SBA was charged with creating the PPP implementing regulations. It issued the first

interim final rule (“Initial Rule”) on April 2, 2020, allowing businesses to begin applying for PPP loans

with all SBA lenders on April 3, 2020.

           30.     An important piece of the PPP was that applications were to be processed and funded on

a “first-come, first-served” basis—that is, the SBA was to process applications and distribute funds

based on the order in which they were received. This made the SBA’s list of approved lenders key

gatekeepers in this process, which the lenders certainly understood. Because the PPP was to be

administered only through SBA-approved lenders, and because applicants were applying for funds from

the single pot allocated for the program, submitting an accurate application for a loan through the SBA-

approved lender as quickly as possible was critical.




2
           The first phase of the PPP was for $349 billion, and when that quickly ran out, a second phase was funded for $310
billion.
3
         Small Bus. Admin., Docket No. SBA-2020-0015, 13 CFR Part 120, Paycheck Protection Program 3245-AH34,
Interim Final Rule, 85 Fed. Reg. 20814 § (2)(o) (Apr. 15, 2020).
4
         85 Fed. Reg. 20812 § (2)(e); id. at 20813 § (2)(o).
5
         Id. at 20813 § (2)(j).

                                                              -7-
COMPLAINT AND DEMAND FOR JURY TRIAL
          Case 1:20-cv-04145-MKV Document 1 Filed 05/29/20 Page 9 of 23



        31.     Congress added an incentive for the SBA-affiliated lenders, knowing they would face a

crush of PPP loan applications: for each loan processed and approved, the bank would receive an

origination fee of five percent for loans up to $350,000; three percent for loans between $350,000 and

$2 million; and one percent for loans between $2 million and $10 million. 6

        32.     With similar incentives in mind, Congress and the SBA also carved out a specific benefit

for the countless accountants, attorneys, and advisors who would need to lead or assist their clients in

preparing and filing PPP loan applications. These individuals and entities are referred to as “agents” in

the CARES Act and PPP implementing regulations.

        33.     As explained in an Information Sheet provided for “lenders,” the SBA states that ‘[a]n

‘Agent’ is an authorized representative and can be: an attorney; an accountant; a consultant; someone

who prepares an applicant’s application for financial assistance and is employed and compensated by the

applicant; someone who assists a lender with originating, disbursing, servicing, liquidating, or litigating

SBA loans; a loan broker; or any other individual or entity representing an applicant by conducting

business with the SBA.” 7

        34.     In addition, the SBA Regulations provide that “Agent fees will be paid out of lender fees.

The lender will pay the agent. Agents may not collect any fees from the applicant. The total amount

that an agent may collect from the lender for assistance in preparing an application for a PPP” loan is as

follows (“Agent Fees”): one percent (1%) for loans up to $350,000; 0.50% for loans between $350,000

and $2 million; and 0.25% for loans between $2 million and $10 million. 8




6
          Id.
7
          U.S. Dep’t of Treasury, Paycheck Protection Program (PPP) Information Sheet Lenders,
https://home.treasury.gov/system/files/136PPP%20%Lender%20Information%20Fact%20Sheet.pdf (last accessed May 25,
2020).
8
          85 Fed. Reg. 20816 § (4)(c).

                                                       -8-
COMPLAINT AND DEMAND FOR JURY TRIAL
         Case 1:20-cv-04145-MKV Document 1 Filed 05/29/20 Page 10 of 23



       35.     Within this context, Congress and the SBA set up a straightforward system for the

disbursement of PPP loan funds where the applicant is assisted by an agent: (i) the agent prepares the

application and/or necessary supporting documents for the client’s application; (ii) the client applies for

the PPP loan through the lender; (iii) the lender submits the application to the SBA; (iv) the SBA

approves the loan and sends the client the money, through the lender, and eventually pays the lender’s

origination fee; and (v) the agent submits the request for fee payment to the lender with the agent’s fee

based upon (a) the work performed for the client and (b) the caps on agent fees provided by the SBA’s

PPP regulations.

       36.     Congress and the SBA did not set up a process or requirements to be followed by either

the lender or the agent for the agent to qualify to receive the agency portion of the fee. That would have

had devastating consequences to the ability of the program to fulfill its mission to small business owners

and their consumer employees. Based on information and belief, consistent with the understanding that

there was not any particular process required of agents to get paid, Defendants did not include a request

for agent information in the application process or provide any systematic mechanism or process for the

borrower to list that an agent had assisted them in the preparation of the application.

       37.     Unfortunately, Defendants are refusing to pay the fees of agents for their assistance in

providing an accurate and truthful application for funding.

       38.     This policy of refusal to pay to agents “Agent Fees” that are due, and that only the lenders

are authorized to pay, stands as an immediate threat to these agents’ abilities to receive payment. In the

midst of an unprecedented economic/pandemic crisis, this policy represents short-sighted profit-padding

at best, and blatantly illegal conduct, at worst.

       39.     Refusing to pay Agent Fees is also inconsistent with agreements Defendants made in

order to become approved PPP lenders. Specifically, based on information and belief, Defendants were



                                                    -9-
COMPLAINT AND DEMAND FOR JURY TRIAL
         Case 1:20-cv-04145-MKV Document 1 Filed 05/29/20 Page 11 of 23



required to fill out and sign the “CARES Act Section 1102 Lender Agreement” for each loan. 9 This

submission requires each putative PPP lender to certify, under penalty of perjury, that it (i) “is in

compliance and will maintain compliance with all applicable requirements of the [PPP], and PPP Loan

Program Requirements[,]” (ii) will “service and liquidate all covered loans made under the Paycheck

Protection Program in accordance with PPP Loan Requirements[,] and (iii) will “close and disburse each

covered loan in accordance with the terms and conditions of the PPP Authorization and PPP Loan

Requirements.”

        40.     To the extent Defendants had to certify, at any point, that they would follow the PPP’s

regulations in making PPP loans, they were not being truthful. Defendants’ policy to refuse to pay

Agent Fees directly violates the PPP’s implementing regulations.

        41.     Knowing that they were required to pay agents a percentage of PPP loan origination fees

if an agent assisted an applicant in preparing and submitting the application, Defendants elected not to

ask borrowers whether they utilized an “agent” to assist them in the application process and have not

paid Plaintiff or similarly situated agents compensation from funded PPP loans.

                                  PLAINTIFF FAHMIA’S EXPERIENCE

        42.     Plaintiff Fahmia, Inc. is a California CPA firm which has provided financial services to

clients in the Southern California Area for over 30 years, including bookkeeping, taxation, payroll

services, financial planning and consulting for small businesses and individuals. In March, Plaintiff

became aware that the CARES Act had been signed into law. Plaintiff, knowing that the COVID-19

crisis would significantly impact clients’ businesses, sought to obtain PPP loans through various SBA-

approved lenders on behalf of clients.



9
          U.S. Small Bus. Admin., CARES Act Section 1102 Lender Agreement,
https://www.sba.gov/sites/default/files/2020-04/PP--Agreement-for-New-Lenders-Banks-Credit-Unions-FCS-w-seal-
fillable.pdf (last accessed May 25, 2020).

                                                        -10-
COMPLAINT AND DEMAND FOR JURY TRIAL
         Case 1:20-cv-04145-MKV Document 1 Filed 05/29/20 Page 12 of 23



       43.     Plaintiff’s professionals spent considerable time familiarizing themselves with the Act

and the related SBA Regulations, in particular, (a) Section 1102, which permits the SBA to guarantee

100% of Section 7(a) loans under the PPP and (b) Section 1106 of the Act, which provides forgiveness

of up to the full principal amount of qualifying loans guaranteed under the PPP.

       44.     In or about March, April, and May, 2020, Plaintiff assisted many clients in the gathering

and analysis of their documents, as well as the calculations and preparation of the loan applications.

       45.     Based on the SBA Regulations, Plaintiff understood that it was not allowed to charge

clients a fee relating to the application process. The agents were only allowed to receive compensation

from the agents’ share of the estimated $20 billion in fees that the Federal Government paid the Lenders

for originating the PPP loans.

       46.     For its clients, Plaintiff had the primary role in calculating the payroll information needed

for the application, and providing the clients’ accounting information, advice, documentation in support

of the PPP loan application. Plaintiff will have ongoing responsibility for advising clients on the

forgiveness of the PPP loan.

       47.     Plaintiff provided all of these services to a client who obtained a PPP loan from Union

Bank in the amount of $7,800. Based on information and belief, Union Bank was paid or will be paid,

an origination fee of $390, of which Plaintiff is entitled to $78 (1% of total loan amount) of that fee for

its work as the agent of the borrower in submitting the application and documentation.

       48.     Defendants did not comply with the SBA Regulations because they have not paid

Plaintiff the agent fees to which it is entitled despite awarding PPP loans to Plaintiff’s client for whom

Plaintiff acted as a PPP agent. Instead, Defendants retained all of the Agent Fees for themselves.




                                                    -11-
COMPLAINT AND DEMAND FOR JURY TRIAL
         Case 1:20-cv-04145-MKV Document 1 Filed 05/29/20 Page 13 of 23



       49.     As a result of Defendants’ unlawful and unfair actions, Plaintiff and the Class have

suffered financial harm by being deprived of the statutorily mandated compensation for the professional

services provided to clients in assisting them with obtaining PPP loans.

                                        CLASS ALLEGATIONS

       50.     Plaintiff brings this action on behalf of itself and all others similarly situated as a

nationwide Class, defined as follows:

       All persons and businesses who served as an agent in relation to, and provided
       assistance to a client in relation to, the preparation and/or submission of a client’s
       PPP loan application to Union Bank which resulted in a loan being funded under
       the PPP. Plaintiff further brings this action on behalf of a subclass of individuals
       defined as follows:


       California Subclass. All persons and businesses in California who served as an
       agent in relation to, and provided assistance to a client in relation to, the
       preparation and/or submission of a client’s PPP loan application to Union Bank
       which resulted in a loan being funded under the PPP.

       51.     Excluded from this Class and Subclass (hereinafter “the Class” unless otherwise

indicated) are: (1) any Judge or Magistrate presiding over this action and members of their families; (2)

Defendants, Defendants’ subsidiaries, parents, successors, predecessors, and any entity in which

Defendants or its parents have a controlling interest and its current or former employees, officers and

directors; (3) persons who properly execute and file a timely request for exclusion from the Class; (4)

persons whose claims in this matter have been finally adjudicated on the merits of otherwise released;

(5) Plaintiff’s counsel and Defendants’ counsel; and (6) the legal representatives, successors, and assigns

of any such excluded persons.

       52.     Plaintiff reserves the right to expand, limit, modify, or amend this Class definition,

including the addition of one or more subclasses, in connection with Plaintiff’s motion for class

certification, or any other time, based upon new facts obtained during discovery.



                                                     -12-
COMPLAINT AND DEMAND FOR JURY TRIAL
         Case 1:20-cv-04145-MKV Document 1 Filed 05/29/20 Page 14 of 23



       53.        Numerosity: The Class is composed of hundreds of Agents (“Class Members”) whose

joinder in this action would be impracticable. The disposition of their claims through this class action

will benefit all Class Members, the parties, and the courts.

       54.        Commonality and Predominance: There is a commonality in questions of law and fact

affecting the Class. These questions of law and fact predominate over individual questions affecting

individual Class Members, including, but not limited to, the following:

             a. Whether Defendants’ conduct violates the CARES Act and/or its implementing

                  regulations;

             b. Whether Defendants are required to compensate Plaintiff out of the origination fees

                  obtained from SBA through the PPP;

             c. Whether Plaintiff is entitled to compensation by Defendants for its work assisting in its

                  client’s PPP loan application;

             d. Whether Defendants’ conduct was willful and knowing;

             e. Whether Defendants submission of completed Form 2484 constituted an agreement;

             f. Whether Defendants breached that agreement;

             g. Whether Defendants’ conduct was pursuant to a company-wide policy or policies;

             h. Whether Defendants’ conduct violates Gen. Bus. Law § 349(a); and

             i.   Whether Defendants’ conduct constitutes unjust enrichment.

       55.        Superiority: This case is also appropriate for class certification because class

proceedings are superior to all other available methods for the fair and efficient adjudication of this

controversy given that joinder of all parties is impracticable. The damages suffered by the individual

members of the Class will likely be relatively small, especially given the burden and expense of

individual prosecution of the complex litigation necessitated by Defendants’ actions. Thus, it would be



                                                      -13-
COMPLAINT AND DEMAND FOR JURY TRIAL
         Case 1:20-cv-04145-MKV Document 1 Filed 05/29/20 Page 15 of 23



difficult and not economical for the individual members of the Class to obtain effective relief from

Defendants’ misconduct. Even if members of the Class could sustain such individual litigation, it would

still not be preferable to a class action, because individual litigation would increase the delay and

expense to all parties due to the complex legal and factual controversies presented in this Complaint. By

contrast, a class action presents far fewer management difficulties and provides the benefits of single

adjudication, economy of scale, and comprehensive supervision by a single court. Economies of time,

effort and expense will be fostered and uniformity of decisions ensured.

       56.     Typicality: Plaintiff’s claims are typical of, and are not antagonistic to, the claims of all

Class Members, in that Plaintiff and members of the Class sustained damages arising out of Defendants’

uniform wrongful conduct.

       57.     Adequacy: Plaintiff will fairly and adequately represent and protect the interests of the

Class and has retained counsel with substantial experience in litigating complex cases, including

consumer fraud and class actions. Plaintiff’s claims are representative of the claims of the other

members of the Class. That is, Plaintiff and members of the Class sustained damages as a result of

Defendants’ uniform conduct. Plaintiff also has no interests antagonistic to those of the Class, and

Defendants have no defenses unique to Plaintiff. Both Plaintiff and its counsel will vigorously prosecute

this action on behalf of the Class and have the financial ability to do so. Neither Plaintiff nor counsel

have any interest adverse to other Class Members.

       58.     Ascertainability: Plaintiff is informed and believes that Defendants keep extensive

computerized records of their loan applications through, inter alia, computerized loan application

systems and federally-mandated record-keeping practices. Defendants have one or more databases

through which all of the borrowers may be identified and ascertained, and it maintains contact

information, including electronic mail and mailing address. From this information, the existence of the



                                                    -14-
COMPLAINT AND DEMAND FOR JURY TRIAL
         Case 1:20-cv-04145-MKV Document 1 Filed 05/29/20 Page 16 of 23



Class Members (i.e., borrowers’ Agents) can be determined, and thereafter, a notice of this action can be

disseminated in accordance with due process requirements.

        59.     Defendants have acted, and refused to act, on grounds generally applicable to the Class,

thereby making appropriate final equitable relief with respect to the Class as a whole.

                                             CAUSES OF ACTION

                                    COUNT I – DECLARATORY RELIEF

        60.     Plaintiff incorporates by reference each preceding and succeeding paragraph as though

fully set forth at length herein.

        61.     Plaintiff and the Class represent individuals who are “agents” as defined by the SBA

regulations for the PPP.

        62.     Plaintiff and the putative Class have assisted clients with the process of preparing

applications, and applying for, PPP loan funds. Defendants, despite the clear command of the SBA’s

PPP regulations, have refused to make these payments. An actual controversy has arisen between

Plaintiff and the Class, on one hand, and Defendants on the other, wherein Defendants deny by their

refusal to pay that they are obligated to pay Plaintiff’s and the Class’s “agent” fees pursuant to PPP

regulations.

        63.     Plaintiff and the Class seek a declaration, in accordance with SBA regulations and

pursuant to the Declaratory Judgment Act, 28 U.S.C. § 2201, that Defendants are obligated to set aside

money to pay, and pay third-party agents –within the SBA-approved limits—for the work performed on

behalf of a client in relation to the preparation and/or submission of a PPP loan application that resulted

in a funded PPP loan.

        64.     Based on information and belief, Defendants entered into an agreement with the SBA in

connection with the loans funded in the PPP.



                                                    -15-
COMPLAINT AND DEMAND FOR JURY TRIAL
         Case 1:20-cv-04145-MKV Document 1 Filed 05/29/20 Page 17 of 23



        65.     The agreements required that Defendants would adhere to all PPP rules and regulations

and incorporate these requirements by reference. Defendants and the SBA understood that agents

involved in the preparation and submission of PPP loan applications would need to be compensated.

        66.     The SBA’s PPP regulations specifically require that PPP lenders pay the fees of any

“agent” that assists with the PPP loan application process, within limits.

        67.     Defendants understood that Plaintiff and the Class were intended beneficiaries in this

agreement. Nevertheless, Defendants have refused to live up to their end of the bargain and have

uniformly refused to pay agent fees to Plaintiff and the Class.

        68.     By refusing to pay agent fees in accordance with SBA regulations, Defendants are
violating the terms of their agreement, thereby damaging Plaintiff and the Class. Plaintiff and the Class
thus ask this Court to award them damages sufficient to make them whole, and compensate them for
work they did in preparing clients’ PPP loan application for loans that were funded, consequential
damages, and all other damages available at law.
                 COUNT II – BREACH OF CONTRACT, THIRD PARTY BENEFICIARY

        69.     Plaintiff incorporates by reference each preceding and succeeding paragraph as though

fully set forth at length herein.

        70.     Based on information and belief, Defendants entered into an agreement with the SBA in

connection with the loans funded in the PPP.

        71.     The agreements required that Defendants would adhere to all PPP rules and regulations

and incorporate these requirements by reference. Defendants and the SBA understood that agents

involved in the preparation and submission of PPP loan applications would need to be compensated.

        72.     The SBA’s PPP regulations specifically require that PPP lenders pay the fees of any

“agent” that assists with the PPP loan application process, within limits.




                                                   -16-
COMPLAINT AND DEMAND FOR JURY TRIAL
         Case 1:20-cv-04145-MKV Document 1 Filed 05/29/20 Page 18 of 23



        73.     Defendants understood that Plaintiff and the Class were intended beneficiaries in this

agreement. Nevertheless, Defendants have refused to live up to their end of the bargain, and have

uniformly refused to pay agent fees to Plaintiff and the Class.

        74.     By refusing to pay agent fees in accordance with SBA regulations, Defendants are

violating the terms of their agreement, thereby damaging Plaintiff and the Class. Plaintiff and the class

thus ask this Court to award them damages sufficient to make them whole, and compensate them for

work they did in preparing clients’ PPP loan application for loans that were funded, consequential

damages, and all other damages available at law.

      COUNT III - VIOLATIONS OF THE CALIFORNIA UNFAIR COMPETITION LAW
                                    (Cal. Bus. & Prof. Code § 17200, et seq.)

        75.     Plaintiff incorporates by reference each preceding and succeeding paragraph as though

fully set forth at length herein.

        76.     Pursuant to California Business & Professions Code § 17200, “any unlawful,

unfair…business act or practice” is prohibited in the State of California. This statute creates a private

right of action based on any unlawful or unfair act committed in the course of business, particularly

where it provides the unlawful actor with an unfair business advantage. Local, state and/or federal law

can serve as the basis for an “unlawful…business act or practice[.]”

        77.     The SBA’s PPP regulations specifically provide that “lenders” who provide loans under

the program will be responsible for paying “agent” fees, within prescribed limits.

        78.     Defendants have uniformly refused to pay these fees to Plaintiff and the Class. As a

result, Defendants have engaged in unlawful conduct that has cost Plaintiff and the Class millions of

dollars in fees, collectively.




                                                      -17-
COMPLAINT AND DEMAND FOR JURY TRIAL
         Case 1:20-cv-04145-MKV Document 1 Filed 05/29/20 Page 19 of 23



        79.     Defendants have also engaged in “unfair” business practice through this conduct, as well

as set forth above.

        80.     As a direct and proximate result of the foregoing acts and practices, Defendants have

received, or will receive, income, profits, and other benefits, which they would not have received if they

had not engaged in the violations of Section 17200 described in this Complaint.

        81.     Because Plaintiff and the Class have been harmed by Defendants’ unreasonable,

unlawful, and unfair business practice of refusing to pay agents who assist in the preparation and

submission of PPP loan application materials, Plaintiff asks that they be held liable for restitution, be

enjoined from further refusing to pay such agent fees, and that Plaintiff be awarded all other such relief

available by law. pursuant to California Business & Professions Code § 17203, seeks an order of this

court compelling Defendants to provide restitution and injunctive relief calling for Defendants, and each

of them, to cease unlawful and unfair business practices in the future.

                                    COUNT IV – UNJUST ENRICHMENT

        82.     Plaintiff incorporate by reference each preceding and succeeding paragraph as though

fully set forth at length herein.

        83.     Unjust enrichment, or restitution, may be alleged where a Defendant unjustly obtains and

retains a benefit to the Plaintiff’s detriment, where such retention violates fundamental principles of

equity, justice, and good conscience.

        84.     Here, Defendants have obtained millions of dollars in benefits in the form of PPP loan

origination fees. A portion of those fees were to be paid to agents, like and including Plaintiff, who

assisted in their clients’ PPP loan applications. But Defendants are refusing to pay those fees, in

contravention of PPP regulations.




                                                    -18-
COMPLAINT AND DEMAND FOR JURY TRIAL
           Case 1:20-cv-04145-MKV Document 1 Filed 05/29/20 Page 20 of 23



          85.   Principles of justice, equity, and good conscience demand that Defendants not be allowed

to retain these agent fees. Defendants have fallen short in their duties as lenders, and during a crisis no

less. As a result, Plaintiff and the putative Class have been unable to obtain the agent fees due to them.

          86.   Accordingly, Defendants must disgorge the portion of any and all PPP origination fees

that they have retained to the extent they are due to Plaintiff and the putative Class in their capacities as

agents.

                                          COUNT V – CONVERSION

          87.   Plaintiff incorporates by reference each preceding and succeeding paragraph as though

fully set forth at length herein.

          88.   Under the SBA regulations, Plaintiff and the Class, as PPP agents, have a right to agent

fees that must be paid from the amount of lender fees provided to Defendants for processing the funded

PPP loan applications of Plaintiff’s client and the Class’s clients.

          89.   The SBA regulations state that “[a]gent fees will be paid out of lender fees” and provide

guidelines on the amount of agent fees that should be paid to the PPP agent, based upon the size of the

PPP loan.

          90.   Additionally, the SBA regulations require that lenders, not loan recipients, pay the agent

fees. The SBA regulations unequivocally state that “[a]gents may not collect fees from the applicant.”

          91.   Plaintiff and the Class assisted clients with applying for PPP loans, including gathering

and curating information necessary for completing PPP loan applications that were subsequently funded.

Due to Plaintiff’s and the Class’s efforts, their clients were awarded PPP loans, through applications

made with Defendants. As such, Plaintiff has a right to immediate possession of the agent fees.

          92.   Although Plaintiff is entitled to agent fees under the SBA regulations, Defendants have

refused to provide those fees to Plaintiff and the class, thus keeping the agent fees that were paid to it for



                                                     -19-
COMPLAINT AND DEMAND FOR JURY TRIAL
         Case 1:20-cv-04145-MKV Document 1 Filed 05/29/20 Page 21 of 23



purposes of being passed on to the agents. By withholding these fees, Defendants have maintained

wrongful control over Plaintiff’s property inconsistent with Plaintiff’s entitlements under the SBA

regulations.

       93.       Defendants committed civil conversion by retaining monies owed to Plaintiff and Class

members.

       94.       Plaintiff and the Class have been injured as a direct and proximate cause of Defendants’

misconduct. Plaintiff, as such, seek recovery from Defendants in the amount of the owed agent fees,

and all other relief afforded under the law.

                                       DEMAND FOR JURY TRIAL

       95.       Plaintiff demands a trial by jury on all issues to the fullest extent permitted under

applicable law

                                          PRAYER FOR RELIEF

       WHEREFORE, Plaintiff Fahmia, individually and on behalf of the Class, respectfully

pray for the following relief:

                 (a) An order certifying the Class as defined above, appointing Plaintiff as the

representatives of the Class, and appointing their counsel as Class Counsel;

                 (b) An order declaring that Defendants’ actions, as set out above, constitute

unjust enrichment, conversion, breach of contract on behalf of third-party beneficiary, and violate Gen.

Bus. Law § 349(a), and violate the SBA’s PPP regulations;

                 (c) An award of all economic, monetary, actual, consequential, compensatory,

and punitive damages available under the law and caused by Defendants’ conduct, including without

limitation, actual damages for past, present and future expenses caused by Defendants’ misconduct, lost




                                                      -20-
COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 1:20-cv-04145-MKV Document 1 Filed 05/29/20 Page 22 of 23



time and interest, and all other damages suffered, including any damages likely to be incurred by Plaintiff

and the Class;

                 (d) An award of reasonable litigation expenses and attorneys’ fees;

                 (e) An award of pre- and post-judgment interest, to the extent allowable;

                 (f) The entry of an injunction and/or declaratory relief as necessary to protect the interests

                    of the Plaintiff and the Class; and

                 (g) Such other further relief that the Court deems reasonable and just.

Dated: May 29, 2020                                       Respectfully submitted,

                                                          MCCUNE WRIGHT AREVALO LLP

                                                By:       /s/ Elaine S. Kusel
                                                          Elaine S. Kusel
                                                          Michele M. Vercoski
                                                          Richard D. McCune
                                                          Tuan Q. Nguyen
                                                          MCCUNE WRIGHT AREVALO LLP
                                                          18565 Jamboree Road, Suite 550
                                                          Irvine, California 92612
                                                          Telephone: (909) 557-1250
                                                          Facsimile: (909) 557-1275
                                                          Email: esk@mccunewright.com
                                                                    mmv@mccunewright.com
                                                                    rdm@mccunewright.com
                                                                    tqn@mccunewright.com
                                                          Attorney for Plaintiff and Putative Class




                                                      -21-
COMPLAINT AND DEMAND FOR JURY TRIAL
            Case 1:20-cv-04145-MKV Document 1 Filed 05/29/20 Page 23 of 23




                                               JURY DEMAND
           Plaintiff, on behalf of themselves and the putative Class, demands a trial by jury on all issues so
triable.
                                                         MCCUNE WRIGHT AREVALO LLP

                                                 By:     /s/ Elaine S. Kusel
                                                         Elaine S. Kusel
                                                         Michele M. Vercoski
                                                         Richard D. McCune
                                                         Tuan Q. Nguyen
                                                         MCCUNE WRIGHT AREVALO LLP
                                                         18565 Jamboree Road, Suite 550
                                                         Irvine, California 92612
                                                         Telephone: (909) 557-1250
                                                         Facsimile: (909) 557-1275
                                                         Email: esk@mccunewright.com
                                                                   mmv@mccunewright.com
                                                                   rdm@mccunewright.com
                                                                   tqn@mccunewright.com

                                                 Attorney for Plaintiff and Putative Class




                                                       -22-
COMPLAINT AND DEMAND FOR JURY TRIAL
